 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JONATHAN LYNN NOELDNER, and                      No. 2:19–cv–2166–TLN–KJN (PS)
         ANGELA TEARLE NOELDNER
12                                                        ORDER
                          Plaintiffs,
13                                                        (ECF Nos. 1, 2, 3)
              v.
14
         U.S. DEPARTMENT OF
15       AGRICULTURE, et al.,
16                        Defendants.
17

18           Plaintiffs, who are proceeding without counsel in this action, filed a complaint arising

19   from the alleged loss of property from a 2016 fire. (ECF No. 1.) Plaintiffs have requested leave

20   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1 (ECF Nos. 2, 3.) Under 28 U.S.C.

21   § 1915, the court is to review the complaint to determine if it is frivolous or malicious, if it fails to

22   state a claim on which relief may be granted, or if it seeks monetary relief against an immune

23   defendant. See Id. Pro se pleadings are liberally construed. See Haines v. Kerner, 404 U.S. 519,

24   520-21 (1972); Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1988).

25           Upon further inspection, the undersigned notes that this action is duplicative of another

26   action presently pending before the Court. See 2:19–cv–775–KJM–DB. In fact, Plaintiffs’

27
     1
      This action proceeds before the undersigned pursuant to Local Rule 302(c)(21) and 28 U.S.C.
28   § 636(b)(1).
                                                     1
 1   filings in the instant case are directly responsive to Magistrate Judge Barnes’s order in the earlier

 2   case, issued October 7, 2019. See Id. at ECF No. 3 (finding Plaintiff Jonathan Noeldner’s

 3   Complaint deficient because it was not signed by Angela Noeldner, finding Jonathan and Angela

 4   Noeldner’s IFP application deficient because Angela Noeldner did not submit her own IFP

 5   application, and ordering these defects to be corrected). Thus, it appears that in responding to

 6   Magistrate Judge Barnes’s order, Plaintiffs have inadvertently opened a new action.

 7           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall:

 8       1. File the complaint and motions to proceed in forma pauperis (2:19–cv–2166, ECF Nos. 1–

 9           3) under the first action (2:19–cv–775);

10       2. Add Plaintiff Angela Noeldner as a named plaintiff in the 2:19–cv–775 action;

11       3. Administratively close the 2:19–cv–2166 action; and

12       4. Make the appropriate adjustment in the assignment of civil cases to compensate for this

13           reassignment.

14   IT IS SO ORDERED.

15   Dated: November 6, 2019

16

17

18
     noel.2166
19

20
21

22

23

24

25

26
27

28
                                                        2
